Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 35-46, and 52-62 are objected to because of the following informalities: claims 35-46 depend on claim 33, which is a cancelled claim. This appears to be a typographical error, and the claims should depend from claim 34, for the purposes of examination claims 35-46 will be examined as dependent on claim 34; claims 52-62 recite dependency from claim 50, which is depends from claim 33/34 (see above) and recites the arrangement according to claim 33. This appears to be a typographical error as these claims recite the method according to claim 50, such that these claims appear to depend from independent method claim 51, for the purposes of examination claims 52-62 will be examined as dependent on claim 51. Appropriate correction is required.

Claim Interpretation
Claims 34, 45, 51, 60 recite the term “inventory level”, in view of the specification this is interpreted to include size of the pulp bed in the tank, level or height of the bed or hydraulic pressure in the tank, or equivalents thereof (page 13 lines 4-13).
Claims 34, 44, 51, 59 recite the term “material consistency”, in view of the specification this is interpreted to include solids content, density or pumping properties, and viscosity, or equivalents thereof (page 12 lines 26-30).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“memory and computer program code” in claims 34, 37, 40, 
“predictive multivariable model” in claims 34-36, 40, 41, 51-53, 57, 
“dynamic response model” in claims 35, 52, 
“model predictive control (MPC) algorithm” in claim 36 and 53,
“cost function” in claims 37 and 54.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
The specification illustrates in Figures 2 and 3 flow charts with a box for predictive multivariable control and application software (page 20 lines 14-15), the actual parametrization of the model may be performed using process tests, simulations or a combination thereof (page 10 lines 24-29), may comprise a dynamic response model, a step response model, and impulse response model, a predictive control (MPC model) (page 11 lines 17-22), and the value of the cost function determined is based on a mathematical relationship between at least one predicted output value and at least one reference value (page 17 line 26- page 18 line 18).
	Examiner notes that these structures are considered insufficient for accomplishing the claimed functions, as discussed more fully in the 112(a) and 112(b) rejections below.  To the extent that they represent broad classes of algorithms, such algorithms would be recognized as insufficiently detailed for accomplishing the claimed prediction and control.  The specification recites the application of software and mathematical relationships, without providing any details as to the structure of the algorithm employed, or to parameters critical for defining the structure of the models e.g. equations employed or training conditions or the like.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 34-63 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
See the 112(b) rejection below for further details.  The claims are interpreted as invoking 112(f) for discussion of the various models/code/function which are claimed in functional form without sufficient structure to accomplish the claimed functions.  The instant specification does not provide sufficient structure i.e. a sufficiently detailed algorithm to define the claimed models and accomplish the associated functions.  See MPEP 2181 II.B; “When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a).”  See also MPEP 2163.03.VI.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 34 recites “the tubidity or solids content”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 57 recites “the mass flow”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 38 and 39, and 55 and 56 recites the sets of measured values. There is insufficient antecedent basis for this limitation in the claim.

Claims 34-63 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493 (‘A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function.’);”
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34-64 are rejected under 35 U.S.C. 103 as being unpatentable over Bose (US PG Pub 2020/0038782), in view of Virtanen (US PG Pub 2016/0070257), in view of Berger (US PG Pub 2016/0082367).
With respect to claims 34 and 51, Bose teaches an operations model generated based on inputs of sensed conditions incorporating a thickener, the thickener includes a process water inputs, and underflow output , provided with an underflow controller to adjust outflow win accordance with commands from the thickener controller (an arrangement for controlling a dewatering process and a controller for monitoring and adjusting operating parameters), the thickener 120 includes an overflow output 128 ([0046]), underflow output 126, a flocculant input and controller to adjust inflow ([0048-0049]) (a gravitational sedimentation device comprising a tank, a lip for removing overflow from the tank and at least one underflow line for removing underflow from the tank), the outputs of the model are predictions of the key performance variables ([0056]), the method may include adjusting inflow of process water and flocculant, and outflow of underflow ([0058]),  sensed (sensors) conditions include, but are not limited to feed density, underflow flow rate, geo-material and physical properties of material, underflow solids concentration (material consistency of the underflow), bed height, bed pressure (inventory level), and rake torque, speed, and height, as well as other conditions, the model is a dynamic multiple-input multiple output system ([0062]), which assimilates measurements from the equipment ([0071] ) the model is used to predict future states from recent measurements, and future control settings ([0063]), the model describes relationships between quantities and their future trajectories for each input, output, control, and internal system variable ([0067]) (controller receives values from sensors, and using a predictive multivariable model for predicting an operating state, for a future point in time, comparing sensed values to reference values – internal system variables), outputs include but are not limited to particle size distribution, and settling parameters, future trajectories of percentage of solids in the underflow, bed height, bed pressure, and rake torque ([0070]), thickener controller 140 used computing devices and may include memory configured to store components of the model or outputs thereof as computer readable instructions and a processor configured to execute the instructions ([0073] memory comprising computer program code), and may require configuration for a 
Bose teaches sensors are not limited to the above referenced parameter, but does not explicitly teach a sensor for turbidity. Berger teaches concentration of suspensions in a gravity sedimentation process ([0048]), and typical methods of determining bed level include the use of a turbidity sensor ([0049]), it would have been obvious to one or ordinary skill in the art to incorporate a turbitiy sensor, into the apparatus to provide a method of determining bed level.
With respect to Claims 35 and 52, the arrangement and method according to Claims 34 and 51 is taught above. Bose teaches the predictive multivariable model is a dynamic response model (Bose [0062, 0064).
With respect to Claims 36 and 53, the arrangement and method according to Claims 34 and 51 is taught above, Bose teaches the model is a dynamic multiple-input multiple output system ([0062]), which assimilates measurements from the equipment ([0071] ) the model is used to predict future 
With respect to Claims 37 and 54, the arrangement and method according to Claims 34 and 51 is taught above. Bose teaches the use of predicative algorithms to control process parameters including flocculant addition as discussed above, Virtanen teaches the process controller may have an optimization algoritm such that the predicted error of a property with respect to setpoint data is mimimzed using a cost function to iteratively at each moment of prediction (Virtanen [0020]), such that the at least one memory and the computer program code are additionally configured to cause the controller to determine a cost function using as an input at least the set of reference values and at least one predicted output; wherein the comparison is performed to determine the value of the cost function, and the at least one set of control values minimizes the value of the cost function.
With respect to Claims 38 and 55, the arrangement and method according to Claims 34 and 51 is taught above. Bose teaches the model describes concentration as a function of time ([0067]), the sets of measured values are time series values. 
With respect to Claims 39 and 56, the arrangement and method according to Claims 34 and 51 is taught above. Virtanen teaches at least one of the sets of measured values is repeatedly updated and the at least one set of control values is updated in response ([0018, 0022]). 
With respect to Claims 40 and 57, the arrangement and method according to Claim 34 is taught above. Bose teaches sensed conditions for input into the model include rake torque ([0062, 0070]).
With respect to Claim 41, the arrangement and method according to Claim 34 is taught above. Bose teaches at least one control parameter is additionally included as input values for the predictive multivariable model
With respect to Claims 42, 43, and 58, the arrangement and method according to Claims 34 and 51 is taught above. Bose teaches inputs include feed flow rate, underflow flow rate, flocculant dose, rake torque, etc, ([0070]), and feed controller 142, flocculant controller 144, underflow controller 146 feed controller, flocculant controllers, and underflow controller may comprise pumps and or valves for controlling flow rate based on commands from the thickener controller inputs include feed flow rate, underflow flow rate, flocculant dose, rake torque, etc, and ([0073-0074]), at least one of an underflow pump and an underflow valve for controlling the underflow flow rate from the gravitational sedimentation device, a chemical dispenser (flocculant input 124), and the at least one control parameter comprises an underflow flow rate (underflow controller 146), the at least one control parameter comprises a chemical feed rate (flocculant controller 144).
With respect to Claims 44 and 59, the arrangement and method according to Claims 34 and 51, is taught above. Bose teaches outputs of the model include potential future trajectories of percentage of solids in the underflow (the at least one predicted output comprises a predicted material consistency of underflow from the gravitational sedimentation device), and the model assimilates measurements and makes changes to the controls to optimize performance (the comparison comprises determining how much the predicted material consistency of underflow deviates from a target reference value for the material consistency of underflow from the gravitational sedimentation device) ([0071-0072]). 
With respect to Claims 45 and 60, the arrangement and method according to Claims 34 and 51 is taught above. Bose teaches outputs of the model include potential future trajectories of bed height and pressures (the at least one predicted output comprises a predicted inventory level of the gravitational sedimentation device), and the model assimilates measurements and makes changes to the controls to optimize performance (Bose [0070-0071]), and Virtanen teaches the controller receives or has available a set point vector corresponding to a property of the process which may have a range between a maximum and a minimum, the processor performs control actions iteratively on the basis of the comparison comprises determining if the predicted inventory level is at least one of smaller than a reference value for minimum inventory level of the gravitational sedimentation device and larger than a reference value for maximum inventory level of the gravitational sedimentation device). 
With respect to Claims 46 and 61, the arrangement and method according to Claims 34 and 51, is taught above. Bose teaches inputs and outputs include but are not limited to those disclosed [0070], Berger teaches typical methods for determining bed level include a turbidity sensor as discussed above ([0046]), the at least one predicted output comprises a predicted turbidity or solids content of the overflow of the gravitational sedimentation device, Bose teaches the model assimilates measurements and makes changes to the controls to optimize performance (Bose [0070-0071]), and Virtanen teaches the controller receives or has available a set point vector corresponding to a property of the process which may have a range between a maximum and a minimum, the processor performs control actions iteratively on the basis of set point data, operation costs and constraints to predicted process behavior ( Virtanen [0017-0018]) (the comparison comprises determining whether the predicted turbidity or solids content of the overflow is larger than a reference value for maximum turbidity or solids content of the overflow of the gravitational sedimentation device). 
With respect to Claims 47 and 62, the arrangement and method according to Claims 39 and 56 is taught above. Bose teaches outputs include rake torque ([0062, 0070])(the at least one predicted output comprises a predicted torque exerted on the rake of the gravitational sedimentation device), Bose teaches the model assimilates measurements and makes changes to the controls to optimize performance (Bose [0070-0071]), and Virtanen teaches the controller receives or has available a set point vector corresponding to a property of the process which may have a range between a maximum and a minimum, the processor performs control actions iteratively on the basis of set point data, operation costs and constraints to predicted process behavior (Virtanen [0017-0018]) (the comparison comprises determining whether the predicted torque exerted on the rake is larger than a reference value for maximum torque exerted on the rake of the gravitational sedimentation device). 
With respect to Claim 48 and 63, the arrangement and method according to Claim 41 and 51 is taught above. Bose teaches underflow controller 146 configured to adjust the underflow output in accordance with commands from the controller ([0074]) and the model assimilates measurements and makes changes to the controls to optimize performance (Bose [0070-0071]), Virtanen teaches the controller receives or has available a set point vector corresponding to a property of the process which may have a range between a maximum and a minimum, the processor performs control actions iteratively on the basis of set point data, operation costs and constraints to predicted process behavior (Virtanen [0017-0018]) (the at least one predicted output comprises a predicted underflow flow rate of the gravitational sedimentation device, the comparison comprises determining how the predicted underflow flow rate deviates from at least one reference value corresponding to a minimum value, a maximum value or a target value). 
With respect to Claim 49 and 64, the arrangement and method according to Claim 41 and 51 is taught above. Bose teaches flocculant controller 144 configured to adjust the inflow of flocculant in accordance with commands from the controller ([0074]) and the model assimilates measurements and makes changes to the controls to optimize performance (Bose [0070-0071]), Virtanen teaches the controller receives or has available a set point vector corresponding to a property of the process which may have a range between a maximum and a minimum, the processor performs control actions iteratively on the basis of set point data, operation costs and constraints to predicted process behavior (Virtanen [0017-0018]) wherein the at least one predicted output comprises a predicted chemical feed rate of the gravitational sedimentation device, the comparison comprises determining how the predicted chemical feed rate deviates from at least one reference value corresponding to a minimum value, a maximum value or a target value. 
With respect to Claim 50, the arrangement and method according to Claim 42 is taught above. Bose teaches flocculant controller 144 configured to adjust the inflow of flocculant in accordance with commands from the controller ([0074]) and the model assimilates measurements and makes changes to the controls to optimize performance (Bose [0070-0071]), Virtanen teaches the controller receives or has available a set point vector corresponding to a property of the process which may have a range between a maximum and a minimum, the processor performs control actions iteratively on the basis of set point data, operation costs and constraints to predicted process behavior (Virtanen [0017-0018]) determining the at least one set of control values is performed under a condition to minimize the predicted chemical feed rate. It would have been obvious to one of skill in the art to control the chemical feed rate to optimize the process while controlling costs. 
Claim 50 are rejected under 35 U.S.C. 103 as being unpatentable over Bose (US PG Pub 2020/0038782), in view of Virtanen (US PG Pub 2016/0070257), in view of Berger (US PG Pub 2016/0082367), in view of Hunt (US PG Pub 2016/0250570).
With respect to Claim 50, the arrangement and method according to Claim 42 is taught above. Bose teaches flocculant controller 144 configured to adjust the inflow of flocculant in accordance with commands from the controller ([0074]) and the model assimilates measurements and makes changes to the controls to optimize performance (Bose [0070-0071]), Virtanen teaches the controller receives or has available a set point vector corresponding to a property of the process which may have a range between a maximum and a minimum, the processor performs control actions iteratively on the basis of set point data, operation costs and constraints to predicted process behavior (Virtanen [0017-0018]) determining the at least one set of control values is performed under a condition to minimize the predicted chemical feed rate. It would have been obvious to one of skill in the art to control the chemical feed rate to optimize the process while controlling costs. Alternatively, Hunt teaches a system for dewatering tailings, comprising a thickener and a flocculating agent, and that due to the cost of .

Claims 34-64 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenbrunn (WO9743027), in view of Cortes (Thickeners multivariable predictive control). 
With respect to claims 34 and 51, Schoenbrunn teaches “intelligent” systems and methods for monitoring, operating and controlling various parameters and processes of thickeners, clarifiers, and settling tanks with a plurality of control devices and sensors to provide real-time, continuous operational control with advanced analysis techniques, an arrangement and method for controlling a dewatering process (abstract), comprising a gravitational sedimentation device comprising a tank, a lip for removing overflow from the tank and at least one underflow line for removing underflow from the tank (page 7 line 24- page 8 line 25, Figures 1 and 2), with sensors for sensing one or more parameters and a computerized control system which actuates devices based on sensor input, analysis, and process model a controller for monitoring and adjusting operating parameters (page 8, lines 26 - page 9 line 6), sensors may include chemical feed, bed profile (inventory level), volume or mass flow rates into the feed, underflow, and/or overflow streams, feed composition, particle size, concentration and distribution of solids, control variables include clarity or turbidity of feed, overflow and underflow (material consistency, turbidity or solids content), the use turbidity as a control variable implies the use of a turbidity sensor, (page 11, table; page 12, lines 15 – 29, page 20, line 5 - page 21, line 7), computer control with memory actuates control devices, based on input from sensors (page 9, line 6 - page 12, line 14), and makes calculations used to control one or more of feed rate, flocculant addition rate, underflow rate, a predictive multivariable model to determine an output (page 22, lines 1-29; figures 3, 4), the microprocessor and memory model operation, adjust the models, and learn how the thickener behaves , performance is optimized based on reference set points obtain reference values (page 16 lines 8-13), the adaptive control system uses internal and/or external machine and/or process variables to characterize or control the performance of the thickener (page 17 lines 15-19). 
Alternatively, Cortes teaches control techniques and strategies for thickeners (abstract) including model predictive control (MPC), Profit Controller or Robust Multivariable Predictive Control Technology (RMPCT) a multivariable control and optimization application for complex and highly interactive industrial processes to thicken tailings and reclaim water from them (abstract/introduction) including a thickener with a tank, feed, central rake, peripheral overflow, underflow line, (page 2 paragraph 4), composed of dynamic process models (abstract, page 5 paragraph 3) and optimize the process and manipulated variable to obtain and optimal plant future response (page 5 last paragraph), incorporating Cortes predictive control would be obvious to one of skill in the art to keep variables within established ranges and stabilize the process (page 4 last paragraph, page 11 Conclusions).

With respect to Claims 35 and 52, the arrangement and method according to Claims 34 and 51 is taught above. Cortes teaches the predictive multivariable model is a dynamic response model (abstract, page 5 paragraph 3).
With respect to Claims 36 and 53, the arrangement and method according to Claims 34 and 51 is taught above, Cortes teaches the predictive multivariable model comprises a model predictive control algorithm (Cortes abstract).
With respect to Claims 37 and 54, the arrangement and method according to Claims 34 and 51 is taught above. Shoenbrunn teaches one of the important values included in the process is the economic performance of the thickener, including bases operating costs, including power usage and the at least one memory and the computer program code are additionally configured to cause the controller to determine a cost function using as an input at least the set of reference values and at least one predicted output; wherein the comparison is performed to determine the value of the cost function, and the at least one set of control values minimizes the value of the cost function  (Schoenbrunn page 17 lines 15-20, the rate of addition of chemical additives is an adjusted parameter, page 17 line20-page 18 line 5).
With respect to Claims 38 and 55, the arrangement and method according to Claims 34 and 51 is taught above. Schoenbrunn further teaches precise real time control and monitoring (page 4 lines 10-14) and sensors monitor parameters with respect to time and used to adjust models (page 13 line 25 – page 14 line 20), the sets of measured values are time series values. 
With respect to Claims 39 and 56, the arrangement and method according to Claims 34 and 51 is taught above. Schoenbrunn teaches at least one of the sets of measured values is repeatedly updated and the at least one set of control values is updated in response (page 5 lines 24-30, page 7 lines 11-18, page 9 lines 3-16). 

With respect to Claims 40 and 57, the arrangement and method according to Claim 34 is taught above. Schoenbrunn teaches rake 22 rotated to remove solids (page 8 lines 5-6), rate torque and mass flows as sensed parameters (page 11 table) at least one of the torque exerted on a rake and the mass flow as an additional input to the control system. 
With respect to Claim 41, the arrangement and method according to Claim 34 is taught above. Schoenbrunn teaches at least one control parameter is additionally included as input values for the predictive multivariable model (see page 11 table, where volume and mass flow rates, particle size, concentration, density and others are listed both as sensed parameters and operations controlled). 
With respect to Claims 42, 43, and 58, the arrangement and method according to Claims 34 and 51 is taught above. Schoenbrunn teaches control system 106 has the ability to control flocculant pump a chemical dispenser, underflow pump 98, underflow control valve 100 (page 20 line 4, and page 21 lines 3-7, Figure 3), at least one of an underflow pump and an underflow valve for controlling the underflow flow rate from the gravitational sedimentation device, a chemical dispenser, and the at least one control parameter comprises an underflow flow rate, the at least one control parameter comprises a chemical feed rate (see page 11 table, where control of valves and flow orifices are under operations controlled and flocculant addition). 
With respect to Claims 44 and 59, the arrangement and method according to Claims 34 and 51, is taught above. Cortes teaches control algorithms use the process model to predict future plant response, and optimize the manipulated variable to obtain an optimal future plant response, the controller, by knowing the future behavior of the controlled variables determines the best set of values of the manipulated variables (page 5), controlled variables include underflow solid percent (page 8), the at least one predicted output comprises a predicted material consistency of underflow from the gravitational sedimentation device, Schoenbrunn teaches the response of the system is based on rules, and process changes are optimized in reference to set points and optimization objectives (page 15, line 20 - page 17 line 5), control decisions will be made by the “intelligent” control system to optimize the performance of the thickener as desired (page 23, lines 29-30), Cortez teaches MPC control, the comparison comprises determining how much the predicted material consistency of underflow deviates from a target reference value for the material consistency of underflow from the gravitational sedimentation device. 
With respect to Claims 45 and 60, the arrangement and method according to Claims 34 and 51 is taught above. Schoenbrunn teaches controlled devices adjusted to be in an operating range (page 17 line 20 – page 18 line 5), Cortez teaches operational parameters and controlled variables include level interface and differential inventory, with a range provided, the system improved the standard deviation of the level interface during testing (page 10) and keeps process variables with established ranges the at least one predicted output comprises a predicted inventory level of the gravitational sedimentation device, Schoenbrunn teaches the response of the system is based on rules, and process changes are optimized in reference to set points and optimization objectives (page 15, line 20 - page 17 line 5), control decisions will be made by the “intelligent” control system to optimize the performance of the thickener as desired (page 23, lines 29-30), Cortez teaches MPC control, the comparison comprises determining if the predicted inventory level is at least one of smaller than a reference value for minimum inventory level of the gravitational sedimentation device and larger than a reference value for maximum inventory level of the gravitational sedimentation device. 
With respect to Claims 46 and 61, the arrangement and method according to Claims 34 and 51, is taught above. Schoenbrunn teaches control variables include clarity or turbidity of feed, overflow, and underflow (page 22 lines 19-21), the at least one predicted output comprises a predicted turbidity or solids content of the overflow of the gravitational sedimentation device, Schoenbrunn teaches the response of the system is based on rules, and process changes are optimized in reference to set points and optimization objectives (page 15, line 20 - page 17 line 5), control decisions will be made by the “intelligent” control system to optimize the performance of the thickener as desired (page 23, lines 29-30), Cortez teaches MPC control, the comparison comprises determining whether the predicted turbidity or solids content of the overflow is larger than a reference value for maximum turbidity or solids content of the overflow of the gravitational sedimentation device. 
With respect to Claims 47 and 62, the arrangement and method according to Claims 39 and 56 is taught above. Schoenbrunn teaches control variables include rake torque (page 22 lines 19-21), Cortes teaches controlled variables include mechanical torque (page 8), the at least one predicted output comprises a predicted torque exerted on the rake of the gravitational sedimentation device, Schoenbrunn teaches the response of the system is based on rules, and process changes are optimized in reference to set points and optimization objectives (page 15, line 20 - page 17 line 5), control  the comparison comprises determining whether the predicted torque exerted on the rake is larger than a reference value for maximum torque exerted on the rake of the gravitational sedimentation device. 
With respect to Claim 48 and 63, the arrangement and method according to Claim 41 and 51 is taught above. Schoenbrunn teaches measurements are used to control control underflow rate, and variables include volume and mass flow rates of feed, overflow and underflow (page 22 lines 19-21), the at least one predicted output comprises a predicted underflow flow rate of the gravitational sedimentation device, Schoenbrunn teaches the response of the system is based on rules, and process changes are optimized in reference to set points and optimization objectives (page 15, line 20 - page 17 line 5), control decisions will be made by the “intelligent” control system to optimize the performance of the thickener as desired (page 23, lines 29-30), Cortez teaches MPC control, the comparison comprises determining how the predicted underflow flow rate deviates from at least one reference value corresponding to a minimum value, a maximum value or a target value. 
With respect to Claim 49 and 64, the arrangement and method according to Claim 41 and 51 is taught above. Schoenbrunn teaches measurements are used to control flocculant addition rate (chemical feed rate), wherein the at least one predicted output comprises a predicted chemical feed rate of the gravitational sedimentation device, Schoenbrunn teaches the response of the system is based on rules, and process changes are optimized in reference to set points and optimization objectives (page 15, line 20 - page 17 line 5), control decisions will be made by the “intelligent” control system to optimize the performance of the thickener as desired (page 23, lines 29-30), Cortez teaches MPC control, the comparison comprises determining how the predicted chemical feed rate deviates from at least one reference value corresponding to a minimum value, a maximum value or a target value. 
With respect to Claim 50, the arrangement and method according to Claim 42 is taught above. Schoenbrunn teaches the response of the system is based on rules, and process changes are optimized in reference to set points and optimization objectives (page 15, line 20 - page 17 line 5), Cortez teaches MPC control, and one of the important values included in the process is the economic performance of the thickener, including bases operating costs, including power usage and chemical additive usage, control decisions will be made by the “intelligent” control system to optimize the performance of the thickener as desired (page 23, lines 29-30), determining the at least one set of control values is performed under a condition to minimize the predicted chemical feed rate. It would have been obvious to one of skill in the art to control the chemical feed rate to optimize the process while controlling costs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777